UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1542


ELVIN CLIFFORD WATKINS,

                        Plaintiff – Appellant,

          v.

BOB ROBERTS, Director and Chief of Police, West Virginia
University,

                        Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:14-cv-00009-GMG-JES)


Submitted:   September 23, 3014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elvin Clifford Watkins, Appellant Pro Se. Thomas Shawn Kleeh,
Joseph Umberto Leonoro, STEPTOE & JOHNSON, PLLC, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elvin Clifford Watkins seeks to appeal the district

court’s   order     denying      relief    on     his     42    U.S.C.      § 1983        (2012)

complaint.         The     district       court     referred         this      case       to     a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The    magistrate    judge       recommended       that        relief     be    denied         and

advised Watkins that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

             The    timely       filing      of     specific         objections           to     a

magistrate       judge’s    recommendation           is    necessary           to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned         of        the    consequences              of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also    Thomas     v.    Arn,        474   U.S.      140    (1985).

Watkins    has     waived        appellate        review       by    failing         to    file

objections after receiving proper notice.                        Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal.                                     We

deny Watkins’ motion to strike the Appellee’s informal reply

brief.

             We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented         in   the       materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3